            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

VICTOR THOMAS and ROSIE THOMAS,
Individually, and as Guardians and Next
Friends of J.M., a minor, and as
Administrators of the Estates of Jordin Mays
and Kellsie Thomas                                       PLAINTIFFS

v.                      No. 5:17-cv-332-DPM

GENERAL MOTORS, LLC and
ALL-ST AR CHEVROLET, INC.                               DEFENDANTS

                              ORDER
     I recuse. The movant, Southern Farm Bureau Casualty Insurance
Company, is on my recusal list. The Clerk must therefore reassign this
case at random by chip exchange.
     So Ordered.


                                                    v
                                     D .P. Marshall Jr.
                                     United States District Judge
